DETAILED ACTION
Remarks
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to the amendment field on 11/22/2021.  Claims 21-36, of which claims 21 and 30 are independent, were pending in this application and have been considered below.

	Reliance on the US Pre-Grant Publication (PG PUB) of this application, which is not part of the image file wrapper of the patent application, in the prosecution is improper. All references in the reply to the office action are to be made to the latest version on record of the patent application as filed not as published. The latest version on record of the patent application means the patent application as originally filed and modified by previously entered amendment (s).

Response to Arguments
Applicant’s arguments regarding the rejection of claims under 35 USC 103 filed on 11/22/2021 have been fully considered. The Examiner thoroughly reviewed Applicant’s 

Priority
	Acknowledgment is made of the Applicant's claim for foreign priority filed in X on X under 35 U.S.C. 119(a)-(d).
 	Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

Information Disclosure Statement
 	The references cited on the information disclosure statements (IDSs) submitted on 09/11/202 and  08/09/2021 have been considered and made of record by the examiner.

Specification
 	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.

The foregoing obviousness inquiry requires an expansive and flexible approach, not a rigid approach demanding express teachings, suggestions and motivations to combine prior art teachings. KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385, 1395, 97 (US 2007). The rationale supporting a conclusion of obviousness should be made explicit for review, but the rationale does not require precise teachings directed to the specific subject matter of the claim. Id. at 1396. A rejection can rely on inferences and creative steps that a person of ordinary skill in the art would employ. Id. Obviousness rejections are not limited to showing the obviousness of solutions to the problems Applicant was trying to solve. Id. at 1397. Rather, one can show obviousness of a claim by establishing the obviousness of any solution to any known problem in the field of endeavor and addressed by a patent application's subject matter. Id. Moreover, one of ordinary skill in the art is not an automaton, but is possessed of ordinary creativity. Id. One of ordinary skill could find alternative uses for prior art elements beyond the elements' primary purposes and fit prior art teachings together like a puzzle. Id. A combination of prior art teachings does not require absolute predictability. Eli Lilly and Co. v. Zenith Goldline Id. 

	Claims 21-25, 27-32 and 34-36 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. US 2019/0188426 A1 to U.S. Patent Application Publication No. US 2014/0167920 Al to Kamiya

Regarding claims 21 and 30, Kamiya discloses a moving object (3 moving tag in Fig. 1; “a person having the RFID tag 30 or an object with the RFID tag 30 attached thereto passes in front of the antenna 20” ¶[0086]), , comprising: a reader having a placing table arranged to support an article to which an RFID tag is attached (RFID 10 in Fig. 1; ¶0083]); an antenna (antenna 20 in Fig. 1; ¶[0083]) configured to emit a radio wave for communicating with the RFID tag toward the placing table, the reader configured to read tag information including a tag identifier identifying the RFID tag by communicating with the RFID tag via the antenna while the moving object is moving (“the antenna 20 equipped in the RFID reader 10 can constantly read a static RFID tag 32 as illustrated in FIG. 1, but may not read a static RFID tag 31 illustrated in FIG. 1 during a certain period of time (time) in which the static RFID tag 31 is hidden behind a passing object when a person having the RFID tag 30 or an object with the RFID tag 30 attached thereto passes in front of the antenna 20 and is at the position of the static RFID tag 31 illustrated in FIG. 1”, ¶[0086]); and a controller (“An RFID tag movement distinguishing method ... are implemented by controlling an operation of a computer device C controlling the RFID reader 10 or an operation of the RFID reader 10”, ¶[0082]) configured to: extract the tag identifier in which an amount of change in phase information when comparing phases at different reading positions is equal to or less than a settable predetermined value, wherein the predetermined value can be a nonzero value, based on a phase difference between a response wave transmitted from the RFID tag in response to an interrogation wave via the antenna when the tag information is read ("in the moving RFID tag, the phase continuously varies When the wavelength is smaller than the moving distance of a person or an object as in the frequency band, the phase significantly varies by little movement, for example, a person swinging his/her hand, and the phase at the time of movement continuously varies and has a uniform distribution as illustrated in a conceptual graph of FIG. 8A", ¶[0091]; "It is possible to distinguish difference between the two chronological data illustrated in FIG. 8A by setting a threshold value to the standard deviation value", ¶[0092]); and output the tag information including the tag identifier extracted by the controller (“it is possible to detect only an RFID tag that has passed through the gate which is important in an application such as a security gate”, ¶[0132]). Kamiya does not expressly disclose a storage area having an open area. However, Kamiya in Fig. 1 shows a shopping cart with 3 moving tags. Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date 

Regarding claims 22 and 31, Kamiya discloses as stated above. Kamiya also discloses wherein the moving object further comprises: one or more wheels; and a handle attached to the storage area (Fig. 1 shows a shopping cart with 3 moving tags, having wheels and handle).

Regarding claim 23, Kamiya discloses as stated above. Kamiya also discloses wherein the moving object is a shopping cart or a truck (Fig. 1 shows a shopping cart with 3 moving tags, having wheels and handle).

Regarding claim 24, Kamiya discloses as stated above. Kamiya also discloses a sensor (“the RFID reader 10 may be connected with a sensor”, ¶[0094]). Kamiya also discloses means to detect whether or not the moving object is moving (FIG. 9B is a flowchart of a tag information acquiring thread(program) and a moving tag identifying thread(program)", ¶[0096]), except for expressly teaching the reader is reading the tag information while the sensor detects that the moving object is moving. However, the additional features merely define one of several straightforward Kamiya and to reach at the claimed invention with a reasonable expectation of success.

Regarding claims 25 and 32, Kamiya discloses as stated above. Kamiya also discloses the RFID tag that has moved in front of an antenna 20, except for expressly teaching that the placing table is formed of a radio wave permeable member, and the antenna is provided below the placing table and emits the radio wave toward the placing table. However, the additional features merely define one of several straightforward possibilities, which the skilled person would select, depending on the circumstances, in order to solve the problem posed. Under KSR the known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives and is considered obvious. Therefore, it would be obvious to one of the ordinary skill, before the effective filing date of the claimed invention, to try to choose  a radio wave permeable member with the antenna in the system of Kamiya and to reach at the claimed invention with a reasonable expectation of success.

Regarding claims 27 and 34, Kamiya discloses as stated above. Kamiya also discloses wherein the amount of change in phase information is one of a difference, a standard deviation, or an average deviation in phase information ("It is possible to distinguish difference between the two chronological data illustrated in FIG. 8A by setting a threshold value to the standard deviation value", ¶[0092]).
Regarding claims 28 and 35, Kamiya discloses as stated above. Kamiya also discloses wherein the controller is configured to not calculate the amount of change in phase information until the number of pieces of tag information read for the same tag identifier is at least a predetermined number ("when the number of data is small, the standard deviation largely varies ... it is possible to express ambiguity of an identification accuracy caused when the number of data is small using a probability, and thus they are more effective methods than RFID tag reading in which the number of readings at the time of movement largely varies by several times to hundreds of times." ¶[0093]).

Regarding claims 29 and 36, Kamiya discloses as stated above. Kamiya also discloses a table terminal having a computer processing unit and a display (computer device C in Fig. 1; ¶[0083]).

	Claims 26 and 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. US 2019/0188426 A1 to Kamiya in view of U.S. Patent Application Publication No. US 2019/0147615 A1 to Fujiwara et al.

Regarding claims 26 and 33, Kamiya discloses as stated above, except for wherein the read tag information includes commodity information regarding the article. However, inclusion of commodity information in the RFID tag is well-known in the art, as disclosed by Fujiwara et al. (“The cart C includes the antenna 20 of the RFID reader 105 and can read data of the RFID tag attached to the commodity that puts in the shopping cart E. When the commodity information display mode is selected, the processor 101 specifies the commodity from the data of the RFID tag, and causes commodity information such as the commodity name and a price to be displayed on the touch panel 10", ¶[0035]). Therefore, it would be obvious to one of the ordinary skill, before the effective filing date of the claimed invention, to try to use RFID tag of Fujiwara et al.  with the  system of Kamiya and to reach at the claimed invention with a reasonable expectation of success.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Occasionally, the examiner becomes aware of two copending applications that were filed by the same inventive entity, or by different inventive entities having a common inventor, and/or by a common assignee, or that claim an invention resulting from activities undertaken within the scope of a joint research agreement as defined in 35 U.S.C. 103(c)(2) and (3), that would raise an issue of double patenting if one of the applications became a patent. Where this issue can be addressed without violating the confidential status of applications (35 U.S.C. 122), the courts have sanctioned the practice of making applicant aware of potential double patenting problems if one of the applications became a patent by permitting the examiner to make a "provisional"  rejection on the ground of double patenting. In re Mott, 539 F.2d 1291, 190 USPQ 536 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

	Claims 21-30 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 5-10 and 16-20 of application No. 16/217,489, now US Patent No. US 10,796,110 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because 1, 5-10 and 16-20 of US Patent No. US 10,796,110 B2 contain(s) every element of claim(s) 21-30 of the instant application, respectively, except for disclosing “a storage 

Examiner notes that the claims 21 and 30 do not specify the usage of such open area.  

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

Conclusion
  	 Examiner's note: As applied to the claims above, the specific columns, line numbers, and figures in the references has been cited for the Applicant’s convenience. Although the specified citations are representative of the teachings of the art and are applied to the particular limitations within the individual claims, other passages and figures may apply as well. The Applicant is respectfully requested to fully consider the references, in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage taught by the prior art or disclosed by the Examiner, in preparing responses. Applicant(s) are reminded that MPEP 2123 I. states: “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. cert. denied, 493 U.S. 975 (1989).

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Shuwang Liu, SPE can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Interviews are available via telephone and video conferencing using a USPTO web-based Video Conferencing and Collaboration Tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Communications via Internet e-mail are at the discretion of the applicant. See MPEP § 502.03. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 and 

The following is a sample authorization form, which may be used by applicant:

“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form, which may be used by applicant to withdraw the authorization: 

“The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received.”

For authorization to Communications via Internet e-mail, Applicants are encouraged to use the Form PTO/SB/439 at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631